Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 10/31/2022, claims 60, 63-70, 75, 81, 87-94, and 96-98 have been cancelled and new claim 107 has been added.  Claims 1-57, 71, and 74 have been cancelled in a previous communication.  Claims 58, 59, 61, 62, 72, 73, 76-80, 82-86, 95, 99-107 are pending.  Claim 76 has been amended such that it no longer reads on the elected species “water insoluble polymer” and is hereby withdrawn.  Claims 77-80, 104, and 105 stand withdrawn with traverse.  
The claims are examined in view of the following elected species: 
the biologically active agent is NSAID;
the monocarboxylic acid is oleic acid;
the zwitterionic surfactants are zwitterionic phospholipids;
the composition further includes
triglycerides as neutral lipid;
ethylcellulose as one or more water insoluble polymer; 
citric acid

Claims 58, 59, 61, 62, 72, 73, 82-86, 95, 99-103, 106, and 107 are under current examination. 
All rejections not reiterated have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 107 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner is unable to locate support for the specific patient population as recited in claim 107, i.e. those individuals suffering from or diagnosed with adverse effects due to duodenal reflux.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  58, 59, 61, 62, 72, 73, 82-86, 95, 99-103, 106, and 107 are rejected on the ground of nonstatutory double patenting as being unpatentable over 

claims 1-16 of U.S. Patent No. 9,216,150
claims 1-5, 7-17, and 19-24 of U.S. Patent No. 9,730,884
claims 1-5, 7-12, and 14-24 of U.S. Patent No. 10,179,104
claims 1-13 and 15-21 of U.S. Patent No. 10,646,431
claims 1-13 and 15-21 of U.S. Patent No. 10,786,444

as evidenced by PubChem (entry for salicylic acid; accessed on 02/11/2022; cited in the IDS filed 02/18/2022) in view of Gumudavelli et al. (US 2018/0169061; publication date: 06/21/2018).    
 

Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims render obvious the instant claims.  
The claims are examined in view of the following species elections:
the biologically active agent is NSAID;
the monocarboxylic acid is oleic acid;
the zwitterionic surfactants are zwitterionic phospholipids;
the composition further includes
triglycerides as neutral lipid;
ethylcellulose as one or more water insoluble polymer; 
citric acid

Inter alia, the claims of the ‘150, ‘884, ‘104, ‘431, and ‘444 patents embrace a composition or method of using said composition, wherein the composition comprises a drug, that may be an NSAID in solid crystalline suspension in a vehicle containing a monocarboxylic acid with at least 8 carbon atoms, which embraces fatty acids having low, medium and high melting points, and specifically embraces the fatty acid oleic acid, and a zwitterionic phospholipid, wherein the carrier does not release the drug well at low pH but does release the drug well at a pH above 3.  The composition does not comprise any water.  Thus, the composition comprises a non-aqueous pH dependent release system having a low pH form and a high pH form.  The composition also comprises an oil, which may be a neutral lipid and specifically a triglyceride, the elected species of neutral lipid or peanut oil, canola oil, avocado oil, safflower oil, olive oil, corn oil, soy bean oil, sesame oil, vitamin A, vitamin D, vitamin E, or the like, animal oils, fish oils, krill oil, or the like or mixture thereof (see specifications for scope of the term “neutral lipid” recited in the claims).  The active agent embraced by the terms “biologically active agent” and “NSAID” recited in the claims of the ‘150, ‘884, ‘104, ‘431, and ‘444 patents embrace substances such as salicylic acid and aspirin (see specifications for scope of “biologically active agent” and “NSAID”).  The composition contains a zwitterionic phospholipid, which the instant specification indicates to be a component of the “non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system”.  Finally, the composition may contain a viscosity modifier.
The instant specification indicates that compositions containing triglycerides, oleic acid, and aspirin are oils with minimal aspirin release at pH = 1, the compositions release aspirin at pH = 7, and reabsorb the aspirin when the pH is reduced back down to 1 (see e.g. figure 17, triangles, drawing sheet 17 of the instant specification).  For this reason, the examiner considers the inventions of the  ‘150, ‘884, ‘104, ‘431, and ‘444 patents claims to inherently possess the property recited in instant claim 58 “a non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system … wherein the carrier composition is formulated to: (a) release one or more biologically active agents minimally from the low pH form of the carrier composition in a low pH environment due to the non-aqueous pH dependent release system; (b) either reassemble into the low pH form or assemble into a new low pH form due to the non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system; and (c) either reabsorb the one or more biologically active agents into the low pH form or the new low pH form due to the non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system protecting the stomach from further injury and/or protecting the one or more biologically active agents from further degradation during duodenal reflux”.  Moreover, the absorption of any substance into an oil phase would be dependent upon its logP (a measure of the miscibility with lipophilic vs. hydrophilic solutions for any substance).  As salicylic acid has a positive log P (2.26 according to PubChem’s entry for salicylic acid; PubChem CID 338), it is a lipophilic substance and would naturally partition into an oil phase such as is formed at low pH by the biocompatible oil/neutral lipid and fatty acid having at least 8 carbon atoms claimed in the ‘150, ‘884, ‘104, ‘431, and ‘444 patents.  Finally, the composition contains a zwitterionic phospholipid, which the instant specification indicates to be a component of the “non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system”.  The amounts of the carboxylic acid, zwitterionic phospholipid, and oil phase broadly embrace the amounts required by the instant claims.  See MPEP 2144.05.  
The examiner has relied upon the specification to delineate the scope of the invention embraced by the ‘150, ‘884, ‘104, ‘431, and ‘444 patents consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.
With regard to claim 58, as noted above, the composition may contain viscosity modifiers, but does not disclose including the elected species ethylcellulose.
Gumudavelli, in the analogous art of non-aqueous liquid pharmaceutical formulations, discloses that ethylcellulose is a known viscosity modifier (0036).  
It would have been prima facie obvious to use ethylcellulose as the viscosity modifier in the composition of the ‘150, ‘884, ‘104, ‘431, and ‘444 patents because one having ordinary skill in the art would have recognized these substances to be suitable for this purpose.  Please refer to MPEP 2144.07. 
With regard to claim 107,  the instant specification states at page 21:
The degradation of enteric coatings is associated with significant inter- and intra-patient variability and results in unpredictable rates of aspirin release and absorption. More importantly, the promise of improved GI safety has not been fulfilled in clinical practice and studies have 
demonstrated that the risk of aspirin-induced GI bleeding is the same with enteric-coated aspirin formulations as compared to regular, immediate release aspirin formulations that deliver aspirin in the stomach. It appears therefore that the unidirectional, one-pass protection provided by the enteric polymer coating is insufficient to limit toxicity to the stomach. 
The explanation for this observation relates to the normal digestive process that relies on continuous mixing of the luminal contents through ongoing peristalses. Accordingly, contents 
routinely reflux back into the stomach from the duodenum to allow for better mixing and digestion. Therefore, once the enteric-coated tablet arrives in the higher pH of the duodenum, it loses the polymer protection and releases the aspirin, which is then free to reflux back into the stomach and cause injury.

Thus, the examiner considers the phrase “the patient suffers from … adverse effects due to duodenal reflux” to be inherent in the process described by Marathi.  As explained in the instant specification, individuals included in the population at large experience duodenal reflux during normal digestion and therefore individuals included in the patient population in Marathi’s method, i.e. patients taking aspirin or other NSAIDs as noted above, are inherently suffering from the adverse effects of duodenal reflux, as described on page 21 of the instant specification.

Claim 99 is rejected on the ground of nonstatutory double patenting as being unpatentable over 

claims 1-16 of U.S. Patent No. 9,216,150;
claims 1-5, 7-17, and 19-24 of U.S. Patent No. 9,730,884;
claims 1-5, 7-12, and 14-24 of U.S. Patent No. 10,179,104;
claims 1-13 and 15-21 of U.S. Patent No. 10,646,431; and
claims 1-13 and 15-21 of U.S. Patent No. 10,786,444

as evidenced by PubChem (entry for salicylic acid; accessed on 02/11/2022) and Gumudavelli et al. (US 2018/0169061; publication date: 06/21/2018), as applied to claims 58, 59, 61, 62, 72, 73, 82-86, 95, 99-103, 106, and 107 above, and further in view of Lichtenberger et al. (US 2010/0173876; publication date: 07/08/2010).  

The relevant limitations of the ‘150, ‘884, ‘104, ‘431, and ‘444 patents are set forth above.  The patents claim antioxidants in the composition; however, they do not disclose adding the elected species, citric acid, to the composition. 
Lichtenberger, in the analogous art of oil and phospholipid based composition for delivery of NSAIDs, discloses that antioxidants such as citric acid often added to emulsion compositions to prevent deterioration of the formulation (0156).  
It would have been prima facie obvious to add citric acid to the composition of the ‘150, ‘884, ‘104, ‘431, and ‘444 patents formulation.  One having ordinary skill in the art would have been motivated to do so in order to extend the shelf-life of the composition and prevent degradation.  The skilled artisan would have had a reasonable expectation of success because citric acid was a commonly used excipient for this purpose, and was known for use in similar compositions, as disclosed by Lichtenberger.  

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive.
On page 18, Applicant cites the arguments presented in traversal of the obviousness rejection over US 9,216,150, US 9,730,884, US 10,179,104, US 10,646,431, and US 10,786,444.  
These arguments are not persuasive for the reasons provided in the “Response to Arguments” section of this Office action following the rejections under 35 USC 103.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 58, 59, 61, 62, 72, 73, 82-86, 95, 99-103, 106, and 107 are rejected under 35 U.S.C. 103 as being unpatentable over 

Marathi et al. (US9216150; issue date: 12/22/2015) 
Marathi et al. (US9730884; issue date: 08/15/2017) 
Marathi et al. (US10179104; issue date: 10/26/2017) 
Marathi et al. (US10646431; issue date: 05/12/2020; available as prior art under 35 USC 102(a)(2): effectively filed date 09/29/2011) 
Marathi et al. (US10786444; issue date: 09/29/2020; available as prior art under 35 USC 102(a)(2): effectively filed date: 09/29/2011) 

as evidenced by PubChem (entry for salicylic acid; accessed on 02/11/2022; cited in the IDS filed 02/18/2022) in view of Gumudavelli et al. (US 2018/0169061; publication date: 06/21/2018).

Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over 

Marathi et al. (US9216150; issue date: 12/22/2015) 
Marathi et al. (US9730884; issue date: 08/15/2017) 
Marathi et al. (US10179104; issue date: 10/26/2017) 
Marathi et al. (US10646431; issue date: 05/12/2020; available as prior art under 35 USC 102(a)(2): effectively filed date 09/29/2011) 
Marathi et al. (US10786444; issue date: 09/29/2020; available as prior art under 35 USC 102(a)(2): effectively filed date: 09/29/2011) 

as evidenced by PubChem (entry for salicylic acid; accessed on 02/11/2022; cited in the IDS filed 02/18/2022) and Gumudavelli et al. (US 2018/0169061; publication date: 06/21/2018) as applied to  58, 59, 61, 62, 72, 73, 82-86, 95, 99-103, 106, and 107 above, and further in view of Lichtenberger et al. (US 2010/0173876; publication date: 07/08/2010).  

The claims are rejected as obvious under 35 USC 103 exactly as set forth in the double patenting rejections above.  

Claims 58, 59, 61, 62, 72, 73, 82-86, 95, 99-103, 106, and 107 are rejected under 35 U.S.C. 103 as being unpatentable over Marathi et al. (US 2017/0304190; publication date: 10/26/2017; cited in the IDS filed 02/18/2022) as evidenced by PubChem (entry for salicylic acid; accessed on 02/11/2022; cited in the IDS filed 02/18/2022) in view of Gumudavelli et al. (US 2018/0169061; publication date: 06/21/2018; cited in the IDS filed 02/18/2022).    

The claims are being examined in view of the following species elections:
the biologically active agent is NSAID;
the monocarboxylic acid is oleic acid;
the zwitterionic surfactants are zwitterionic phospholipids;
the composition further includes
triglycerides as neutral lipid;
ethylcellulose as one or more water insoluble polymer; 
citric acid

With regard to claim 58, Marathi discloses administering composition P2 as disclosed in Table IV to rats (Table V, page 26; 0315-0317).  The composition P2 contains 2.5 % by weight purified soy PC (i.e. phosphatidyl choline), 47 % by weight oleic acid, and 49% by weight of the NSAID, aspirin.  The composition is formulated to have a low pH form that retains the active agent in the composition at low pH and a high pH form that releases the active agent at high pH.  In the example method wherein the composition described above is administered to a patient, there is no neutral lipid; however, Marathi also discloses compositions containing salicylic acid (an NSAID), lecithin oil (PS35SB), triglycerides from soy bean oil (TG), and oleic acid (table VI, page 28).  These example compositions were not administered to a patient; however, this is the intent for the formulations disclosed by Marathi (as disclosed at e.g. 0018), therefore it would have been prima facie obvious to administer the example compositions disclosed in table VI to a patient.  Although purified triglycerides are used in the examples disclosed in table VI, in the broader disclosure Marathi indicates peanut oil, canola oil, avocado oil, safflower oil, olive oil, corn oil, soy bean oil, sesame oil, vitamin A, vitamin D, vitamin E, or the like, animal oils, fish oils, and/or krill oil, as examples of  biocompatible oils that can be used in the formulation.  It would have been prima facie obvious to use any of the foregoing oils because Marathi teaches doing so.  
.  Marathi discloses that the composition may contain viscosity modifiers (0169), but does not disclose including a hydrophobic cellulose.  
Gumudavelli, in the analogous art of non-aqueous liquid pharmaceutical formulations, discloses that ethylcellulose (i.e. a hydrophobic cellulose) is a known viscosity modifier (0036).  
It would have been prima facie obvious to use ethylcellulose as the viscosity modifier in Marathi’s composition because one having ordinary skill in the art would have recognized this substance to be suitable for this purpose.  Please refer to MPEP 2144.07.  
Marathi does not disclose that the formulation is capable of either reassemble into the low pH form or assemble into a new low pH form due to the non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system; and (3) either reabsorb the one or more biologically active agents into the low pH form or absorb the one or more biologically active agents into the new low pH form due to the non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system, thereby protecting the stomach from injury and/or further injury, and/or protecting the one or more biologically active agents from further degradation during duodenal reflux, as required by claim 58; however, the composition that is administered in the example disclosed on page 26 is structurally identical to the claimed composition. For this reason, the examiner considers the example of Marathi to inherently possess this property recited in instant claim 58.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed method with the method of Marathi, the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed method and the method of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
Although Marathi does not expressly disclose that the composition comprises a “non-aqueous pH dependent reassembly/assembly and reabsorption absorption system” as recited in instant claim 58.  The instant specification indicates that compositions containing triglycerides, oleic acid, and aspirin are oils with minimal aspirin release at pH = 1, the compositions release aspirin at pH = 7, and reabsorb the aspirin when the pH is reduced back down to 1 (see e.g. figure 17, triangles, drawing sheet 17 of the instant specification).  For this reason, the examiner considers the example of Marathi to inherently possess the property recited in instant claim 58 “a non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system … wherein the carrier composition is formulated to: (a) release one or more biologically active agents minimally from the low pH form of the carrier composition in a low pH environment due to the non-aqueous pH dependent release system; (b) either reassemble into the low pH form or assemble into a new low pH form due to the non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system; and (c) either reabsorb the one or more biologically active agents into the low pH form or the new low pH form due to the non-aqueous pH dependent reassembly/assembly and reabsorption/absorption system protecting the stomach from further injury and/or protecting the one or more biologically active agents from further degradation during duodenal reflux”.  Moreover, the absorption of any substance into an oil phase would be dependent upon its logP (a measure of the miscibility with lipophilic vs. hydrophilic solutions for any substance).  Marathi’s example compositions may also contain salicylic acid (e.g. para 0047).  As salicylic acid has a positive log P (2.26 according to PubChem’s entry for salicylic acid; PubChem CID 338), it is a lipophilic substance and would naturally partition into an oil phase such as is formed at low pH by the biocompatible oil/neutral lipid and fatty acid having at least 8 carbon atoms disclosed by Marathi.
With regard to claims 59 and 61, as noted above, the composition contains 2.5% of the zwitterionic phospholipid surfactant phosphatidyl choline.
With regard to claim 62, as noted above Marathi teaches lecithin oil. 
With regard to claims 72 and 73, as noted above, the composition contains 47% by weight of oleic acid.  
With regard to claim 82, in example compositions, Marathi uses between 0.80 and 1.05 % of the substance Cab-o-Sil.  Although one having ordinary skill in the art would not expect different viscosity modifying substances to have an identical effect at the same concentration, this would give one of ordinary skill a starting point in routine optimization of viscosity modifier content.  The amount of viscosity modifier in Gumudavelli is not particularly limited, and one having ordinary skill could test several concentrations to determine the optimal concentration to achieve the desired modification of viscosity.  Please refer to MPEP 2144.05.  
With regard to claims 83-86, the examiner notes that Marathi discloses that the fatty acid may be present in an amount of from 10 to 100 % by weight (0207) and 0 wt. % to 100 wt. % at least one neutral lipid, where the carrier composition and/or its components are capable of controllably releasing at least one active agent into certain portions of the gastro-intestinal (GI) tract.  These range in amount overlaps with the range in ingredients present in the “pH dependent release system” and the “pH dependent reassembly/assembly system and reabsorption/absorption system” required by the instant claims, see MPEP 2144.05.  Additionally, Marathi discloses that the composition may contain surfactants, e.g. zwitterionic surfactants 0114), in an amount of from 10% or less (0231).  This range in zwitterionic surfactant, a component of the “pH-dependent reassembly/assembly and reabsorption/absorption system”, overlaps with the amount required by the instant claims.  As such, claims 83-86 are considered prima facie obvious absent evidence to the contrary.  
With regard to claim 95, Marathi teaches a range in biocompatible oil (which embraces the elected species of neutral lipid) in an amount from 0-100% of the composition, and also discloses narrower ranges such as 40-100% by weight biocompatible oil (0190; 0220).  These range overlaps with the range 30-75% recited in instant claim 95.  
With regard to claims 100 and 101, the composition may be in the form of a suspension of the active agent (0020). 
With regard to claims 102, 103, and 106, as noted above, the composition contains the NSAID aspirin.  
With regard to claim 107,  the instant specification states at page 21:
The degradation of enteric coatings is associated with significant inter- and intra-patient variability and results in unpredictable rates of aspirin release and absorption. More importantly, the promise of improved GI safety has not been fulfilled in clinical practice and studies have 
demonstrated that the risk of aspirin-induced GI bleeding is the same with enteric-coated aspirin formulations as compared to regular, immediate release aspirin formulations that deliver aspirin in the stomach. It appears therefore that the unidirectional, one-pass protection provided by the enteric polymer coating is insufficient to limit toxicity to the stomach. 
The explanation for this observation relates to the normal digestive process that relies on continuous mixing of the luminal contents through ongoing peristalses. Accordingly, contents 
routinely reflux back into the stomach from the duodenum to allow for better mixing and digestion. Therefore, once the enteric-coated tablet arrives in the higher pH of the duodenum, it loses the polymer protection and releases the aspirin, which is then free to reflux back into the stomach and cause injury.

Thus, the examiner considers the phrase “the patient suffers from … adverse effects due to duodenal reflux” to be inherent in the process described by Marathi.  As explained in the instant specification, individuals included in the population at large experience duodenal reflux during normal digestion and therefore individuals included in the patient population in Marathi’s method, i.e. patients taking aspirin or other NSAIDs as noted above, are inherently suffering from the adverse effects of duodenal reflux, as described on page 21 of the instant specification.

Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Marathi et al. (US 2017/0304190; publication date: 10/26/2017; cited in the IDS filed 02/18/2022) and Gumudavelli et al. (US 2018/0169061; publication date: 06/21/2018; cited in the IDS filed 02/18/2022) as applied to claims 58, 59, 61, 62, 72, 73, 82-86, 95, 99-103, 106, and 107above, and further in view of Lichtenberger et al. (US 2010/0173876; publication date: 07/08/2010).  

The relevant disclosures of Marathi and Gumudavelli are set forth above.  Marathi discloses further that the composition is not affected by the presence of excipients (0114) and that the composition may contain preservatives and/or antioxidants; however, neither reference discloses adding the elected species, citric acid, to the composition. 
Lichtenberger, in the analogous art of oil and phospholipid based composition for delivery of NSAIDs, discloses that antioxidants such as citric acid often added to emulsion compositions to prevent deterioration of the formulation (0156).  
It would have been prima facie obvious to add citric acid to Marathi’s formulation.  One having ordinary skill in the art would have been motivated to do so in order to extend the shelf-life of the composition and prevent degradation.  The skilled artisan would have had a reasonable expectation of success because citric acid was a commonly used excipient for this purpose, and was known for use in similar compositions, as disclosed by Lichtenberger.  

Response to Arguments
Applicant's arguments filed 10/31/2022 have been fully considered but they are not persuasive.

On page 15, Applicant cites the reasons discussed in the traversal of the anticipation rejection, specifically that Marathi fails to explicitly or inherently teach, disclose or suggest a method of reducing adverse effects due to duodenal reflux.  This argument is applied to all of the rejections under 35 USC 103.  The traversal of the anticipation rejection is found on pages 12-15 of the remarks.  In summary, Applicant argues that Marathi discloses a much broader patient population and does not expressly or inherently disclose reducing adverse effects due to duodenal reflux.  On pages 14-15, Applicant argues that the inventions claimed in the present application and disclosed in Marathi are directed to different uses and for different patient populations.  
Although Marathi does not discuss duodenal reflux, the examiner respectfully disagrees with Applicant’s characterization of Marathi as not inherently disclosing a population in which adverse effects of duodenal reflux are reduced.  As explained in the rejection above, the instant specification states that duodenal reflux occurs during normal digestion.  For this reason, the evidence of record supports that duodenal reflux occurs in the individuals treated in Marathi’s method, as a stage of their normal digestion.  As Marathi discloses compositions containing substances that cause adverse effects in the stomach (e.g. salicylic acid or naproxen), and as duodenal reflux occurs during natural digestion, Marathi’s method must necessarily reduce against adverse effects of this process.  As explained in the rejection above, Marathi’s composition contains all of the structural elements indicted in the instant specification to be responsible for reabsorption/absorption of the active agent in the low pH environment of the stomach, providing protection against adverse effects of duodenal reflux.  See page 21 of the instant specification where it is explained that the normal digestive process relies on continuous mixing of the luminal contents through ongoing peristalses, where by the contents routinely reflux back into the stomach from the duodenum to allow better mixing and digestion.  Although Marathi does not disclose this process, an inherent feature need not be recognized by one of ordinary skill as of the effective filing date of the instant invention.  See MPEP 2112.  

On pages 14-15, Applicant argues that enteric coated formulations have resulted in upper-gastrointestinal bleeding thereby indicated that aspirin can still be deposited back into the stomach after initial targeted delivery to the small intestine and that a composition designed for targeted release in the gastrointestinal tract, such as the small intestine, may not necessarily also reduce adverse effects due to duodenal reflux.  
The examiner notes that although enteric coated tablets may not protect against adverse effects upon reflux of the drug from the duodenum into the upper g.i. tract, the composition disclosed by Marathi possesses all of the structural features required for absorption of the harmful substance back into the formulation when it is returned to the stomach where the pH is much lower and the fatty acid becomes protonated again.  This is explained in the rejection above.  

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617